Case 2:19-cv-12371-SDW-LDW Document 8 Filed 09/10/19 Page 1 of 2 PagelD: 40

 

 

 

1 || Lynn Awkward
80 W. Passaic Ave

2 | Bloomfield, NJ 07003

3

4

5

6

, UNITED STATES DISTRICT COURT

8 DISTRICT OF NEW JERSEY

9
10

LYNN AWKWARD, No. 2:19-12371-SDW-LDW
" Plaintiff,
12
VS.
13
STATE OF NEW JERSEY and
14 DAVID P. CARROLL,
15 Defendants. _
16
47 REQUEST FOR CLARIFICATION
18 COMES NOW Plaintiff lynn Awkward and requests the Court to clarify the record.
19 On June 11, 2019 this Court granted Plaintiff leave to amend the complaint.
20 On June 24, 2019 Plaintiff filed the amended complaint.
21 On September 3, 2019 Plaintiff requested that the clerk enter default against the
22 Defendants for failing to file an answer or otherwise plead to the amended complaint.
23
On September 5, 2019 the clerk advised Plaintiff that the case is dismissed.
24
95 It is Plaintiff's contention that the Court granted leave, the Defendants failed to
26 plead, and therefore the case is not dismissed as there is no Court decision to that
27 | effect.
28
1

 

 
Case 2:19-cv-12371-SDW-LDW Document 8 Filed 09/10/19 Page 2 of 2 PagelD: 41

—_

NO RO De) he) NO NO NO NO NO — = = _ — _— — — = —
oC ~s o ol aw w NO = oO co oO N o on aN oO nN =

oT Oo ON OO Be HN

 

Plaintiff hereby requests that this Court clarify the record.

Respectfully submitted this _)]) day of September

hg Awkward, Wi

State of New Jersey
County of Esse

    

Christopher S Newkirk
Notary Public of New Jersey
Commission Expires 4/12/2023
iD Number: 2432585

2019.

 
